Citation Nr: 0714913	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-03 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, including as secondary to 
residuals of a fracture of the right ankle.  

2.  Entitlement to service connection for sleep problems, 
including as secondary to residuals of a fracture of the 
right ankle.  

3.  Entitlement to service connection for a right knee 
disorder, including as secondary to residuals of a fracture 
of the right ankle.  

4.  Entitlement to service connection for left knee disorder, 
including as secondary to residuals of a fracture of the 
right ankle.  

5.  Entitlement to a temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to July 1964.  

This appeal arises from March 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The veteran limited the issues on appeal in his December 2004 
and August 2006 VA Form 9s to those reflected on the title 
page.  

The issue of service connection for a sleep disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The claims folder does not include a current diagnosis of 
any disorder of the right knee.  

2.  The claims folder does not include a current diagnosis of 
any disorder of the left knee.  

3.  Degenerative joint disease of the lumbar spine has not 
been linked by competent evidence to service, or service 
connected disability.  

4.  A cheilectomy of the first metatarsal phalangeal joint of 
the right big toe was performed at VA on December 17, 2004.  

5.  Service connection is not currently in effect for a right 
foot disorder other than degenerative joint disease of the 
right ankle and heel spurs.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
disorder of the right knee have not been met.  38 U.S.C.A. 
§ 1110 (West 2002);38 C.F.R. § 3.303, 3.310 (2006).  

2.  The criteria for a grant of service connection for a 
disorder of the left knee have not been met.  38 U.S.C.A. 
§ 1110 (West 2002);38 C.F.R. § 3.303, 3.310 (2006).  

3.  The criteria for a grant of service connection for 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1110 (West 2002);38 C.F.R. § 3.303, 3.310 
(2006).  

4.  The criteria for an award of a temporary total disability 
rating for convalescence are not met.  38 C.F.R. § 4.30 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claims for service connection in 
October 2003 and his claim for a temporary total rating in 
December 2004.  The RO responded in November 2003 and April 
2005 by sending letters to the veteran which notified him of 
the evidence necessary to support his claims and how VA could 
assist in developing the evidence.  

The veteran's records of treatment were obtained.  A VA 
examination was provided and a medical opinion obtained.  The 
veteran did not wish to have a hearing.  The veteran has not 
identified any additional relevant evidence.  On his August 
2006 VA Form 9 the veteran indicated he had nothing further 
to add.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase by the 
RO in a April 2006 letter to the veteran.  

In view of this, the Board considers the duty to notify and 
assist has been accomplished, and as there is no diagnosis of 
any disorder of the knees and the treatment for the which the 
veteran is seeking a temporary total rating is non-serviced 
connected, any further efforts to notify or assist the 
veteran with respect to those issues would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant is harmless error.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  

A temporary total disability rating (100 percent) for 
convalescence purposes will be assigned without regard to the 
other provisions of the rating schedule when it is 
established by a report of hospital discharge that there is a 
need for post hospital convalescence.  The temporary total 
rating may be assigned for a period of 1, 2 or 3 months from 
the first day of the month following such hospital discharge 
or outpatient release.  Total ratings may be assigned where 
treatment was for a service-connected disability resulting 
in, surgery necessitating at least one month of 
convalescence, surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint, 
application of a body cast, or the necessity for house 
confinement.  38 C.F.R. § 4.30 (2006).  

Factual Background and Analysis.  The claims folder does not 
include any diagnosis of a current disorder of either the 
right or left knee.  VA X-rays of the knees taken in February 
2004 found no evidence of any osseous abnormality.  VA 
examination of the knees in February 2004 found no limitation 
of motion, joint line tenderness, effusion or instability of 
the knee.  No disorder of either knee was diagnosed.  

VA and private medical records in the claims folder do not 
include any diagnosis of a current left or right knee 
disorder.  In the absence of any current disability of the 
right and left knees, service connection is not warranted.  

With respect to the degenerative joint disease of the lumbar 
spine, the record does not show, and the veteran does not 
contend there were back complaints or injuries in service.  
Rather, the veteran contends that his low back disability is 
secondary to his service connected ankle disability.  In this 
regard, the veteran submitted a statement from his 
chiropractors which, citing the "Law of Gravity," included 
the opinion that the veteran's low back pain is "secondary 
to longstanding biomechanical compromise secondary to his 
initial ankle injury in 1963."  This, however, says nothing 
more than one of the symptoms of the veteran's ankle 
disability is back pain.  The question is whether the 
veteran's lumbar spine degenerative joint disease was caused 
or aggravated by the veteran's ankle disability.  The only 
competent medical opinion addressing that question is found 
in the report of examination conducted for VA purposes in 
February 2004.  That opinion is in the negative, as the 
examining physician stated the veteran's lumbar spine 
degenerative disc and joint disease "is not related to his 
[service connected]...ankle fracture."  

Absent competent evidence that the veteran's low back 
degenerative joint disease itself was caused or aggravated by 
his service connected disability, a basis upon which to grant 
service connection has not been presented and this aspect of 
the appeal is denied.  

The veteran filed a claim for a temporary total rating for a 
period of convalescence and submitted VA podiatry records of 
treatment for foot pain dated from October to December 2004.  
A cheitomy of the first metatarsal phalangeal joint of the 
right big toe was performed at VA on December 17, 2004.  The 
veteran is seeking a 100 percent rating for a period of 
convalescence after that procedure.  

As a threshold matter the Board notes that convalescent 
ratings of 100 percent are assigned for "treatment of a 
service-connected disability."  38 C.F.R. § 4.30 
(a)(2006).  Service connection is not currently in effect for 
a right foot disorder other than degenerative joint disease 
of the right ankle and heel spurs.  The surgical procedure 
performed on December 17, 2004 was for the right big toe.  As 
the treatment received was for a non-service connected 
disorder assignment of a 100 percent rating based on a period 
of convalescence is not warranted.  


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a disorder of the left knee is denied.  

Service connection for degenerative joint disease of the 
lumbar spine is denied.  

A temporary total disability rating for service-connected 
disability based on a period of hospitalization or due to 
convalescence is denied.  


REMAND

The claims for service connection for a sleep disorder is 
remanded as the evidence currently in the claims folder 
includes a current diagnosis of insomnia and attributes it to 
pain.  There is no medical opinion in the claims folder which 
addresses whether the pain is related to a service-connected 
disorder.  That should be clarified.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him since May 2006 for 
insomnia.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

2.  The veteran should be afforded a VA 
examination to determine if there is a 
causal relationship between any sleep 
disorder and the veteran's service 
connected disabilities.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
diagnose any sleep disorder, and if 
present provide an opinion as to whether 
it is at least as likely as not (50 
percent probability) that any currently 
diagnosed sleep disorder is causally 
related to a service connected disorder?


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


